Citation Nr: 0619976	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-43 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefit sought on appeal.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During a June 2005 hearing before the undersigned the veteran 
asserted that a skin lesion that was removed in the 1990s was 
caused by sun exposure while in service.  He has submitted 
private medical records showing that he was treated for an 
actinic keratosis on the left cheek and sebaceous hyperplasia 
on the left lower eyelid in June 2001.  He denied receiving 
any treatment for a skin lesion prior to 2001.  The RO 
previously denied service connection for a skin disorder as 
due to Agent Orange exposure or secondary to diabetes 
mellitus, but has not adjudicated the issue of whether the 
skin disorder is due to sun exposure during service.  For 
that reason the Board finds that remand of the case is 
required.

The RO provided the veteran a VA medical examination in July 
2004, but the examiner stated that he needed to review the 
treatment records pertaining to the skin lesion in order to 
determine whether it was secondary to diabetes mellitus.  
Those records have been obtained, but a supplemental opinion 
was not requested.

Accordingly, the case is remanded for the following:

1.  Obtain the records of any treatment 
that the veteran has received for a skin 
disorder since his separation from 
service.

2.  After the development requested above 
has been completed to the extent 
possible, provide the veteran a VA 
dermatology examination.  The purpose of 
the examination is to obtain an opinion 
on whether any skin disorder treated in 
June 2001 or currently shown was at least 
as likely as not (a probability of 
50 percent or greater) caused by sun 
exposure in military service from May 
1963 to May 1969, rather than subsequent 
to military service, or is secondary to 
diabetes mellitus.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




